Citation Nr: 0923173	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  07-07 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 
percent for residuals of a shell fragment wound of the left 
leg.

2.  Entitlement to an increased rating in excess of 10 
percent for residuals of a shell fragment wound of the right 
leg.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 2002) for status post excision of a lipoma residuals.

4.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION


The Veteran served on active duty from January 1968 to 
January 1970 and was awarded the Purple Heart Medal.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  On April 7, 2009, the Veteran requested a withdrawal of 
his claims for increased ratings for residuals of shell 
fragment wounds of the left and right legs and entitlement to 
compensation under 38 U.S.C.A. § 1151 for status post 
excision of a lipoma.

2.  Hearing loss is reasonably shown to have had its origins 
during the Veteran's military service.




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Veteran's Substantive 
Appeal on the issues of entitlement to increased ratings for 
residuals of shell fragment wounds of the left and right legs 
and entitlement to compensation under 38 U.S.C.A. § 1151 for 
status post excision of a lipoma have been met.  38 U.S.C.A. 
§§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b)(c) (2008).

2.  Giving the benefit of the doubt to the Veteran, hearing 
loss was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1154(b), 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.385 (2008). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).  In view of the 
complete grant of the benefits awarded in this case, there is 
no need for additional development or notice.

Dismissal

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  A Substantive 
Appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 C.F.R. §§ 20.202, 
20.204(b).  Except for appeals withdrawn on the record at a 
hearing, appeal withdrawals must be in writing.  38 C.F.R. § 
20.204(c).

On April 7, 2009, the Veteran requested a withdrawal of his 
claims for increased ratings for residuals of shell fragment 
wounds of the left and right legs and entitlement to 
compensation under 38 U.S.C.A. § 1151 for status post 
excision of a lipoma.  As the veteran has withdrawn his 
appeal as to those issues, there remain no allegations of 
errors of fact or law for consideration.  Accordingly, the 
Board does not have jurisdiction to review those matters, and 
they are dismissed without prejudice.

Service Connection

Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2008).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  Further, the United States Court of Appeals for 
Veterans Claims (Court) has indicated that the threshold for 
normal hearing is between 0 and 20 decibels, and that higher 
thresholds show some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  Even if disabling 
hearing loss is not demonstrated at separation, a veteran 
may, nevertheless, establish service connection for a current 
hearing disability by submitting evidence that a current 
disability is causally related to service.  Hensley v. Brown, 
supra, at 160.  

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Factual Background and Analysis

There is no controversy in this case as to whether the 
Veteran was exposed to noise trauma in service.  His DD Form 
214 indicates that he served as a rifleman during the Vietnam 
War and was awarded a Purple Heart.  Therefore his account of 
his exposure is credible and entirely consistent with the 
circumstances of his service.  As a combat veteran, he is 
entitled to have his statements accepted.  38 U.S.C.A. 
§ 1154(b).  

Service treatment records (STRs) are negative for complaints, 
findings or treatment for hearing loss, tinnitus or other ear 
pathology.  An audiogram was not conducted at the Veteran's 
separation physical in 1970 and there is no medical evidence 
suggesting that sensorineural hearing loss was diagnosed 
within the one-year presumptive period after service.  

In August 2004, the Veteran was referred for VA examination 
for the specific purpose of obtaining an opinion as to 
whether or not his current hearing loss and tinnitus could be 
related to service.  He reported military noise exposure in 
combat situations while serving in Vietnam.  He reported the 
onset of tinnitus during military service, but stated that he 
did not notice any hearing difficulties until about 4 years 
ago.  On audiological evaluation pure tone thresholds for the 
right ear were 15, 15, 15, 35, and 50, decibels at 500, 1000, 
2000, 3,000, and 4000 Hz, respectively, and for the left ear 
at the same frequencies were 10, 20, 20, 45 and 50 decibels.  
Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and 88 percent in the left ear.  The 
audiological results were summarized as mild to moderate high 
frequency sensorinueral hearing loss at frequencies 3,000 HZ 
and higher.  

The examiner concluded that given that the Veteran first 
noted tinnitus during military service and his history of 
military noise exposure, it was at least as likely as not 
that the tinnitus began as result of military noise exposure.  
However the examiner then concluded that since there was no 
hearing testing at service discharge and the Veteran noticed 
hearing problems only four years ago, it was not likely that 
the hearing loss began as a result of service.  

In December 2004, service connection was established for 
tinnitus and a 10 percent evaluation was assigned.  

At this Travel Board hearing in April 2009, the Veteran 
testified that he was exposed to significant noise coincident 
with his combat service during the Vietnam War.  He claimed 
that he sustained multiple injuries in an explosion that also 
caused the onset of his hearing loss.  He has continued to 
suffer from hearing problems during the years since his 
discharge from the military.  After service he was employed 
with a plastics company, the Ford Motor Company and later as 
a mechanic, with little or no post-service noise exposure.  

In determining whether service connection is warranted for 
disease or disability, VA must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Since the August 2004 VA audiometric examination 
report contains diagnoses of both sensorineural hearing loss 
and tinnitus, and the VA examiner provided a competent 
medical opinion linking the tinnitus to the Veteran's history 
of military noise exposure, there is a plausible basis for 
granting service connection for hearing loss.  Although the 
hearing loss was not diagnosed until 2004, the Board is 
satisfied that it cannot be clearly dissociated from his 
military service, wherein the Veteran sustained service-
connected injuries as a result of an explosion.  The 
Veteran's service alone with the absence of post service 
excessive noise exposure is evidence in favor of the 
Veteran's claim.  Consequently, the benefit of the doubt is 
resolved in his favor and service connection for hearing loss 
is granted.  

As such, the onset of the Veteran's hearing loss began in 
service; thus, service connection is warranted.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.




ORDER

The appeal as to the issues of entitlement to increased 
ratings for residuals of shell fragment wounds of the left 
and right legs and entitlement to compensation under 
38 U.S.C.A. § 1151 for status post excision of a lipoma is 
dismissed.

Service connection for hearing loss is granted.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


